The portion of our opinion referring to the power of attorney to Garza seems to be misapprehended by appellants. We do not hold that it would not be presumed, in the case of an ancient instrument, that the power of attorney was in existence, as detailed in the ancient deed, but we do hold, that the presumption can *Page 277 
go no further than the recitals in the deed. If the deed says that the power of attorney was signed "Heirs of Antonio Rivas," we can not go further, and say that the names of these heirs were specifically set forth in the power of attorney. Presuming, in favor of the power of attorney, everything expressed in the deed, and we do not have a valid power of attorney. If the power of attorney, executed as stated in the deed, had been produced, we are of the opinion it would, standing alone, and unsupported by evidence aliunde, have been an invalid instrument. The names of the heirs are not disclosed in the deed, and there is nothing to indicate that they were disclosed in the power of attorney. The motion for rehearing is overruled.
Motion overruled.
JAMES, Chief Justice, did not sit in this case.
Writ of error granted by Supreme Court, and judgment affirmed. See 88 Tex. 249.